In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 16‐1544 
CHANCE T. KELHAM, 
                                                    Plaintiff‐Appellant, 

                                    v. 

CSX TRANSPORTATION, INC., 
                                                   Defendant‐Appellee. 
                       ____________________ 

          Appeal from the United States District Court for the 
           Northern District of Indiana, Hammond Division. 
      No. 2:12‐cv‐00316 — Andrew P. Rodovich, Magistrate Judge. 
                       ____________________ 

  ARGUED SEPTEMBER 22, 2016 — DECIDED OCTOBER 27, 2016 
                ____________________ 

    Before BAUER, POSNER, and MANION, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff,  Chance  Kelham,  a 
railroad  engineer,  sued  the  railroad  that  employed  him,  ac‐
cusing it of having negligently caused him to be injured, for 
which he seeks compensation under the Federal Employers’ 
Liability  Act,  45  U.S.C.  §§ 51  et  seq.  The  case  was  tried  to  a 
jury,  which  exonerated  the  railroad,  precipitating  this  ap‐
peal. 
2                                                     No. 16‐1544 


     On the day of the accident that Kelham claims caused his 
injury, he was driving a mile‐long freight train comprised of 
two locomotives and 69 empty cars. Ordered to halt the train 
briefly on a parallel track to enable a train with a higher pri‐
ority to pass it, Kelham duly halted his train. Unfortunately 
another train, which was also supposed to wait on the paral‐
lel track, failed to stop at a red stop signal and collided with 
Kelham’s  train  from  behind.  Because  of  the  length  of  his 
train and the weight of its locomotive (212 tons), the collision 
caused the locomotive to lurch forward slightly. A mechani‐
cal engineer testifying for the railroad compared what a for‐
ward‐facing video camera attached to the front of Kelham’s 
locomotive  showed  to  what  was  shown  by  a  video  camera 
attached to another locomotive of the same make and model. 
That  locomotive  was  placed  in  the  same  location  on  the 
tracks  as  the  locomotive  of  Kelham’s  train  when  it  had  be‐
gun  its  lurch,  and  was  then  moved  slowly  forward  so  that 
the video from its camera could be compared with the video 
from  the  camera  attached  to  the  front  of  Kelham’s  locomo‐
tive. The comparison indicated that the lurch forward could 
not have exceeded seven or eight inches, or lasted more than 
a  third  of  a  second—numbers  that  the  engineer  testified  in‐
dicated that the train had accelerated as a result of the colli‐
sion at an average of 13.5 feet per second squared. 
   Kelham  complains  that  the  engineer  compared  the  two 
videos  by  eye  rather  than  by  mathematical  calculations, 
didn’t measure the  height of the  camera on the comparison 
locomotive,  and  didn’t  account  for  the  “bounce  and  shud‐
der”  movement  of  the  train.  But  the  trial  judge  correctly 
ruled that these objections could be adequately explored on 
cross‐examination. 
No. 16‐1544                                                        3 


    Kelham’s claim that the locomotive “bounced” vertically 
is implausible given the locomotive’s weight and the slight‐
ness  of  the  lurch,  and  while  he  points  to  testimony  from 
Knipp, the other conductor in the cab at the time of the acci‐
dent, that the locomotive “bounced … back and forth,” that 
isn’t the same as bouncing up and down. Kelham also claims 
that the “bounce and shudder” are visible in the video of the 
accident,  but  CSX’s  expert,  who  watched  the  video,  disa‐
greed,  and  the  jurors  were  shown  the  video  at  trial  and 
could  decide  for  themselves.  The  jury  rejected  Kelham’s 
challenges to the railroad’s testimony, awarding judgment to 
the railroad. 
    The  railroad  concedes  that  the  accident  was  caused  by 
the  negligence  of  its  employees—the  crew  of  the  second 
train who ran the red light; the issue is whether the lurch re‐
sulting from the impact of the second train when it collided 
with  Kelham’s  train  caused  the  injuries  of  which  he  com‐
plains.  He  testified  that  when  the  lurch  occurred  he’d  just 
risen from his seat in the locomotive cab and begun to walk 
down  the  three  stairs  to  the  locomotive’s  bathroom.  The 
stairwell faced forward, so someone walking down the stairs 
would be facing the front of the train. Kelham claims that as 
he  began  to  walk  down,  the  lurch  from  the  impact  caused 
him  to  fall  forward—almost  indeed  to  somersault—down 
the stairs, causing a  serious injury to his back which  aggra‐
vated a condition that he had called “spondylitic spondylo‐
listhesis”—the  forward  slippage  of  a  vertebra—which  had 
been  asymptomatic  before  the  accident  but  afterward  re‐
quired surgery. 
   A  biomechanical  engineer  testified  for  the  railroad  that 
the  forward  lurch  of  the  locomotive  should  have  pushed 
4                                                      No. 16‐1544 


Kelham  backward  rather  than  forward,  since  he  was  facing 
the front of the train at the time of the accident. If you’re sit‐
ting in the back seat of a taxi stopped for a traffic light, then 
when the light changes and the cab surges ahead you’ll feel 
yourself  pushed  against  the  back  of  your  seat,  while  if  the 
taxi was moving and then slowed or stopped you would feel 
yourself  pushed  forward,  toward  the  divider  between  the 
front and rear seats. The engineer further testified that if the 
lurch had pushed Kelham backward without causing him to 
hit the back wall of the locomotive cab, it would have been 
too  weak  to  injure  him.  In  addition  the  train  conductor  sit‐
ting  next  to  Kelham  in  the  locomotive  cab  did  not  see  him 
fall when the locomotive lurched. And for days after the ac‐
cident he told no one that he’d fallen, even though he spent a 
good  deal  of  that  time  with  coworkers,  supervisors,  and 
medical personnel. Nor had he any bruises or any other visi‐
ble injuries from the fall, even though he testified that at the 
end  of  the  somersault  his  back  and  neck  were  against  a 
bulkhead  door  and  his  feet  were  over  his  head.  He  argued 
that  the  biomechanical  engineer  had  ignored  the  “bounce 
and shudder” and assumed he’d been positioned upright at 
the time of the accident, while he claims that he was learning 
forward, that the studies cited by the engineer of how people 
who  are  standing  on  a  platform  react  when  the  platform 
moves don’t apply to someone who is walking down stairs, 
as Kelham claims he was, and that the engineer did not cite 
studies  on  the  aggravation  of  spondylitic  spondylolisthesis 
specifically—but  again  the  trial  judge  correctly  ruled  that 
Kelham’s objections could be explored on cross‐examination, 
and the jury didn’t have to believe him. 
   There is no  question  that  Kelham  has serious  back  pain, 
but the railroad presented evidence that the pain preexisted 
No. 16‐1544                                                         5 


the forward lurch of his train. Indeed he’d begun complain‐
ing of back pain in 2007, four and a half years before the col‐
lision, and the pain had worsened over time. An MRI on Oc‐
tober  5,  2009  revealed  a  herniated  disc  and  a  bulging  disc, 
along with the spondylitic spondylolisthesis. On the recom‐
mendation of an orthopedic surgeon he was given a “nerve 
root block” (a strong anesthetic) a week later and in the fol‐
lowing  months  received  epidural  steroid  injections  from  a 
pain  management  specialist.  A  few  weeks  after  the  nerve 
root block he complained of pain and obtained prescriptions 
for  morphine  and  Vicodin—opioid  pain  medications—and 
had continued to receive and fill prescriptions for the drugs 
up until the time of the accident, including five times in the 
five months immediately preceding it. 
    His  back  pain  persisted  after  the  accident,  eventually 
leading him to have surgery; we say “persisted” because by 
his own admission it was similar to the pain that he had ex‐
perienced and taken opioids to alleviate before the accident. 
Indeed he told medical staff—repeatedly—that he was seek‐
ing treatment for symptoms that he’d been experiencing for 
years. And indeed the surgery he had was for the same back 
pain  for  which  he’d  taken  opioids  before  the  accident.  His 
post‐accident  surgeon  conceded  in  a  deposition  that  “sur‐
gery  was  an  option  for  [Kelham]”  before  the  accident,  and 
that  he  would  defer  to  CSX’s  expert  on  whether  the  lurch 
could  have  caused  Kelham’s  post‐accident  symptoms.  And 
Kelham’s pre‐accident  doctor  conceded  in  a  deposition  that 
the  spondylitic  spondylolisthesis,  which  Kelham  claims  be‐
came  symptomatic  only  after  the  accident,  could  have  been 
responsible for some of his pre‐accident symptoms. Indeed it 
would be a miracle had those symptoms vanished right be‐
fore the lurch (they couldn’t have vanished a significant time 
6                                                        No. 16‐1544 


before  it  as  otherwise  he  would  have  stopped  taking  the 
opioids, which are dangerous medicines), only to recur—the 
identical symptoms—as a consequence of the lurch. And the 
trial  judge  correctly  rejected  Kelham’s  objections  to  admit‐
ting the evidence about his history of back problems and the 
unfavorable statements from the depositions of his pre‐ and 
post‐accident doctors. 
    After  the  surgery  he  was  advised  to  undergo  physical 
therapy,  which  his  medical  records  indicate  that  he  did  but 
only  intermittently,  and  though  he  has  only  modest  func‐
tional limitations, which would not prevent him from work‐
ing  in  some  capacity  for  a  railroad,  he  has  declined  to  seek 
reemployment in the railroad industry. It was not unreason‐
able for a jury to find that Kelham had fabricated the  claim 
that  he  was  injured  by  the  lurch,  as  unless  the  railroad 
bought  his  story  it  would  not  be  required  by  the  Federal 
Employers’ Liability Act to compensate Kelham for the cost 
of the surgery that he needed to repair the consequences of 
pre‐accident ailments for which the railroad was not respon‐
sible.  The  jury  was  entitled  to  conclude  that  the  negligence 
of  the  railroad  that  resulted  in  the  collision  and  ensuing 
lurch  had  no  causal  relation  to  his  injuries—that,  to  repeat, 
the  injuries  were  the  product  of  ailments  that  preceded  the 
lurch.    
                                                           AFFIRMED